Case 0:21-cv-61190-RKA Document 24 Entered on FLSD Docket 07/30/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-cv-61190-ALTMAN/Hunt

  MAUREEN LESCHEL,

        Plaintiffs,

  v.

  FISERVE GLOBAL SERVICES, INC.
  a foreign corporation
  doing business as
  Fiserve,

        Defendant.
  ________________________________/
                                               ORDER

        The parties filed a Joint Notice of Compliance [ECF No. 23], in which they indicated they had

  reached a settlement. Accordingly, the Court hereby ORDERS and ADJUDGES as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties to

             file a stipulation of dismissal by September 4, 2021.

        2. If the parties fail to complete the expected settlement, any party may ask the Court to

             reopen the case.

        3. All pending deadlines and hearings are TERMINATED, and any pending motions are

             DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 29th day of July 2021.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
